PER CURIAM.
Inmate James Lee Shields appeals following the district court’s1 adverse grant *561of summary judgment in his action under 42 U.S.C. §§ 1988, 1985, and 1986. Upon de novo review, see McAdams v. McCord, 584 F.3d 1111, 1113 (8th Cir.2009) (Fed. R.Civ.P. 12(b)(6) motion); Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir.2009) (summary judgment motion), we find no basis, and Shields has provided none, for overturning the orders he challenges.2 The district court is affirmed, see 8th Cir. R. 47B, and we deny Shields’s motions for reconsideration of in-junctive relief and for appointment of counsel.

. Shields has waived any challenge to the preservice dismissal of some defendants and to the dismissal of others for failure to serve. See Griffith v. City of Des Moines, 387 F.3d 733, 739 (8th Cir.2004).


. The Honorable Carol E. Jackson, United States District Judge for the Eastern District *561of Missouri.